PER CURIAM.
This case was heard upon the record, briefs and oral arguments of counsel; and it appearing that the appellant, the James Vernor Company, a corporation, has appealed from an order of the district court entered on January 23, 1948, granting a motion of the appellees for further proceedings, and it being the opinion of this court that this appeal is not taken from a final judgment, the cause is remanded to the district court for further proceedings to determine the rights of certain of the plaintiffs as prescribed for determination in paragraphs 4 and 5 of the judgment of the district court entered on September 19, 1947.
It appearing further that there is pending in this court an unperfected appeal, no'tice of which was given on October 7, 1947, by John Like, Charles Vetor, and each of the other plaintiffs, including those who appeared on their own behalf or appeared by John P. Clougherty, and who are classified as city drivers, city salesmen’s helpers and highway drivers, from the judgment of the district court of September 19, 1947, 74 F.Supp. 364, which judgment was a final ■judgment as to them, these plaintiffs may prosecute their appeal upon tak"'lf>- the appropriate steps to the end.